[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: PLAINTIFF'S MOTION FOR RECONSIDERATION DATED FEBRUARY 27, 2002
The motion is granted in the following respects only:
1. The court finds that less than one week before the commencement of trial the defendant exercised stock options with The Hartford which produced proceeds to him of $16,000, after taxes were deducted by The Hartford. The defendant used these proceeds to pay his attorney.
2. It is fair and equitable that the defendant pay the plaintiff $8,000 representing one-half of the after-tax proceeds from the exercise of the stock options.
3. This $8,000 will be added to the sum of $171,355 which the defendant will be required to pay to the plaintiff by the refinance or sale of the Florida condominium. In recognition of the time which has passed since the memorandum of decision was filed, the time within which the defendant CT Page 3290 will be given to refinance the Florida condominium and to pay the $179,355 will be extended by 15 additional days (therefore, a total of 75 days from the date of the memorandum of decision on February 20, 2002).
In all other respects the judgment remains unchanged.
John W. Pickard, J.